El Juez Asociado Señor Wolp,
emitió la opinión del tribunal.
Los apelados aun no nos convencen de que el fiscal o el National City Bank fueran una parte necesaria. Si la pre-sencia de la apelante en el litigio podía reducir los fondos a tal extremo qne el National City Bank tuviera que rebajar su reclamación, quizá prevalecería la contención, mas los ape-lados no nos remiten a la parte de los autos de donde pueda hacerse tal inferencia.
 Por otro lado, estamos convencidos de que el escrito de apelación debió haberse notificado a todos los herederos o a sus abogados; de que el Lie. Campos del Toro representaba solamente a algunos de los herederos y de que éste era un hecho conocido por la apelante. Los demás herederos no fueron notificados directamente o por mediación *264'de sus letrados y el -unirse los abogados en una petición co-mún no alteró las representaciones respectivas que ostenta-ban. Los apelados también llaman nuestra atención hacia el hecho de que al momento de entablarse la apelación el contador partidor había termiuado sus deberes y se hallaba functus officio.

Debe desestimarse la apelación por falta de partes ade-cuadas.